Citation Nr: 1105822	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO. 05-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1974 to October 1975.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

This matter was previously before the Board in April 2009, when 
it was remanded for additional evidence, including a new VA 
examination, which has since been accomplished and associated 
with the claims file.

The record is unclear as to whether the Veteran is 
claiming service connection for an eye disorder, a 
disorder manifested by face swelling, and a psychiatric 
disorder, as indicated in his March 2005 VA Form 9.  Those 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae is manifested by an 
exposed area affected of 5 percent or more, but less than 20 
percent. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for pseudofolliculitis barbae have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7806, 7813 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial disability 
rating following the grant of service connection for 
pseudofolliculitis barbae.  Once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims file available 
records and reports of his post-service treatment.  He was also 
afforded formal VA examinations, most recently in March 2010.  
Additionally, the specifications indicated in the April 2009 
Board decision that remanded the claim have been substantially 
complied with and sufficient evidence is of record to make a 
determination on this matter.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When appealing the initial 
assignment of a disability rating, the severity of the disability 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran has contended that his pseudofolliculitis barbae is 
more severe than indicated by the currently assigned initial 10 
percent disability rating.  Specifically, he contends that his 
pseudofolliculitis barbae warrants a 30 percent disability 
rating, as indicated in his March 2005 Appeal To Board Of 
Veterans' Appeals (VA Form 9).

Pseudofolliculitis barbae is rated by analogy to dermatophytosis.  
A noncompensable disability rating is warranted if less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected; and no more than topical therapy was required 
in the past 12-month period.  A 10 percent disability rating is 
warranted if the condition covers at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
disability rating is warranted if the disease covers 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; if constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent disability rating 
requires more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813. 

The Veteran can also be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-
7805) depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Diagnostic Code 7800, for disfigurement of the head, face, or 
neck, provides an 80 percent disability rating for visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement is 
assigned a 50 percent disability rating.  Visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement is assigned a 30 
percent disability rating.  For one characteristic of 
disfigurement, a 10 percent disability rating is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation: scar adherent to underlying tissue; skin 
hypo-or hyper- pigmented in an area exceeding six square inches 
(39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A March 2004 letter, from Dr. M.N.G., noted that the Veteran was 
treated for pseudofolliculitis barbae with topical lotrisone 
cream and had been approved for shaving every three days. 

A VA examination report dated in April 2004 shows that the 
Veteran reported  chronic skin problems, including raised bumps 
that bleed with shaving.  The examiner noted residual scarring 
anterior cervical area.  The examiner noted that the Veteran had 
an intact beard and had no presence of white comedones.  The 
examiner opined that the scarring covered approximately 25 
percent of the neck and one to two percent of the entire body.  
The examiner diagnosed him with pseudofolliculitis barbae with 
mild impairment secondary to scarring. 

Intermittent VA medical records, to include those dated in March 
2004, generally indicated a history of pseudofolliculitis barbae.

An April 2005 letter, from Dr. K.A.H., noted that the Veteran was 
diagnosed with pseudofolliculitis, and that that day he had hair 
stubble in the distribution of a beard. The examiner noted no 
boils or hair loss, but that there was scarring from previous 
inflammations.  The examiner noted that the disorder appeared to 
be isolated to the face and neck, and that antibiotics had been 
started for it.

A VA examination reported dated in June 2009 shows that the 
examiner noted that a review of the claims file had been 
conducted.  The Veteran claimed that he had pseudofolliculitis 
since 1974, and that it extended from the neck to legs and had 
caused a rash down his back.  He added that there was pain in the 
neck and itching of thighs.  The examiner found less than 5 
percent of the Veteran's body area was affected by dermatitis, 
eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, 
psoriasis, infections of the skin, cutaneous manifestations of 
collagen vascular diseases, and papulosquamous disorders.  The 
examiner found the Veteran to have a fungal rash to the groin.

The June 2009 VA examiner found no facial lesions or pustules, 
though he had scattered, old small scars to the upper neck that 
were all less than 1/2 centimeter.  The examiner also noted mildly 
indented and hyperpigmented, very small scattered excoriated 
areas to the buttocks all less than 1/2 cm.  The examiner found 
acne/chloracne to not be an issue.  The examiner diagnosed him 
with eczema and pseudofolliculitis.  The examiner further opined 
that the Veteran had a 5 year history of recurrent 
pseudofolliculitis to the face and neck and subsequent scarring 
from infection; growing a beard was the only 100 percent 
effective treatment to prevent inflammatory lesion.

A VA examination report dated in April 2010, which included a 
claims file review, shows that the Veteran was said to have scars 
in the distribution of facial hair, but that he had a four to 
five day old beard and no overt flare up of folliculitis.  The 
examiner also noted that the Veteran had a small lesion in the 
groin area between the legs.  The examiner noted that the Veteran 
reported having problems with the skin of his face in 1974.  
Physical examination revealed the area of the scar to be less 
than six square inches.  The scar was not painful, and there were 
no signs of skin break down.  It was superficial, had no 
inflammation or edema, and there was no keloid formation.  There 
was no hypo- or hyper-pigmentation or underlying soft tissue 
loss.  The skin was not indurated or inflexible, the contour was 
not elevated or depressed, and there were no other disabling 
effects.  The examiner indicated that the skin had an area of 
abnormal texture, approximately six square inches or less and 
noted that it was irregular and papular around the peared area, 
some of which were pitted.  The diagnosis was pseudofolliculitis 
barbae, with no flare up at that time.  The examiner further 
noted that the head, face, and neck did not feature gross 
distortion or asymmetry.  The examiner also found no significant 
effects on occupation.  The examiner noted that the Veteran 
reported that lesions came on and off and that flare ups have 
been less since a dermatologist recommended that he wear a beard, 
which also hid the scarring.

The only other evidence provided as to the Veteran's claim that 
his service-connected pseudofolliculitis barbae extends beyond 
his head and neck are his statements.  The Veteran can testify as 
to observable symptoms, though he is not competent, as a 
layperson to render a diagnosis or to render an opinion as to 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
although the Veteran can testify to observable symptoms, the 
Board notes that the Veteran was diagnosed with more than one 
skin disorder during his VA examinations, including in addition 
to pseudofolliculitis barbae, eczema, and a fungal rash.  The 
Veteran is not competent to render a diagnosis as to his claimed 
skin disorders on his body, though he claims that they were 
present.  This is especially true given that he has been 
diagnosed with numerous disorders, for which he does not have 
service connection.  Furthermore, the VA examiners consistently 
found the pseudofolliculitis barbae to only affect and to be 
evidenced on the face and neck area.  Given their expertise on 
the subject of skin disorders, VA finds their evidence to be more 
competent, credible, and probative as to the extent of the 
Veteran's service-connected pseudofolliculitis barbae.  The Board 
further notes that the Veteran has not requested and has not been 
granted service connection for any of the skin disorders 
diagnosed by VA examiners, other than the pseudofolliculitis 
barbae.  As such, those disorders will not be considered to be 
ratable as a service-connected disability or as part of his 
service-connected pseudofolliculitis barbae.

The June 2009 VA examiner opined that the Veteran had recurrent 
pseudofolliculitis to the face and neck and subsequent scarring 
from infection.   

The Veteran currently receives a 10 percent disability rating. 
Under Diagnostic Codes 7806, 7813, the next higher rating 
possible, a 30 percent rating, is only warranted if the disease 
covers 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; if constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. The record does not 
indicate that he meets these requirements.  Although over 5 
percent of his body is affected by his service-connected 
pseudofolliculitis barbae, that disability does not cover 20 to 
40 percent of his entire body.  Additionally, no VA examiner has 
found it to cover 20 percent of all of the exposed areas 
affected, which would include both the head and neck.  While the 
VA examiner in April 2004 indicated that the scarring covered 
approximately 25 percent of the neck, it was not indicated that 
it encompassed over 20 percent of all exposed areas, merely 25 
percent of the neck.  Moreover, it was concluded that only one to 
two percent of the entire body was affected.  The June 2009 VA 
examiner found that none of the exposed areas were affected, less 
than five percent of the total body area was affected, and only 
approximately seven percent of the skin surface to be pitted with 
scars, including the cheeks and neck. 

Furthermore, the record does not indicate that he has been 
prescribed immunosuppressive drugs for a total of six weeks or 
more, though he has been prescribed medication in the past.  The 
June 2009 VA examiner indicated that the only effective treatment 
would be the growth of a beard; the April 2010 VA examiner noted 
that the Veteran had since grown a beard out.  The photographs of 
the Veteran from the April 2010 VA examination similarly showed 
the Veteran to have a beard.  The April 2010 VA examiner further 
noted that the Veteran did not have a flare up of 
pseudofolliculitis barbae at the time of the examination.

Additionally, under Diagnostic Code 7800, in order to warrant a 
30 percent disability rating, medical evidence must show visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; two 
or three characteristics of disfigurement.  The VA examiners did 
not make such findings; the April 2010 VA examiner found no 
inflammation, edema, hypo- or hyper-pigmentation, or underlying 
soft tissue loss.  That VA examiner also found that the skin was 
not indurated or inflexible, that the contour was not elevated or 
depressed, that there were no other disabling effects, and that 
there was only an area of abnormal texture of approximately six 
square inches or less.  The June 2009 VA examiner found his scars 
to be less than 1/2 centimeter long. 

Although there is no measurement as to the width of the Veteran's 
scars, even if the Board were to find that he had such a width to 
qualify as a characteristic of disfigurement, he would only 
warrant a 30 percent disability rating if he had at least two 
characteristics of disfigurement, and width would only qualify as 
one characteristic under Diagnostic Code 7800, note 1. 

The Board also notes that the Veteran's scars are to head and 
neck, such that Diagnostic Codes 7801-7802 do not apply.  
Additionally, Diagnostic Code 7804 does not apply as his scars 
have not been found to be unstable or painful and the April 2010 
VA examiner specifically found no disabling effects for a rating 
under Diagnostic Code 7805.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating. Id. The rating criteria are not inadequate.  Higher 
ratings are available for the service-connected disability; 
however the Veteran simply does not meet those criteria. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The claim for a disability rating in 
excess of 10 percent for pseudofolliculitis barbae is denied. 


ORDER

An initial disability rating in excess of 10 percent for 
pseudofolliculitis barbae is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


